Citation Nr: 1102651	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1970 and from September 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which continued a denial of the Veteran's claim for 
service connection for bilateral hearing loss on the basis that 
new and material evidence had not been received.

In March 2010, the Board reopened the Veteran's claim and 
remanded it for additional development and readjudication.  The 
case now returns to the Board for appellate review.

As discussed below, the Board has concluded that separate 
dispositions are warranted for the Veteran's left and right ear 
disabilities.  Therefore, the Board has recharacterized the 
issues on appeal.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

Right ear hearing loss is etiologically related to the Veteran's 
military service.


CONCLUSION OF LAW

A right ear hearing loss disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit being 
decided on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

In addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2010).  Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  The presumptive provisions of the 
statute and Department of Veterans Affairs regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2010).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, a veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

The Veteran's service and post-service treatment records include 
puretone audiograms.  The Board, lacking medical expertise, may 
not interpret these results.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

Service treatment records include audiological evaluations.  The 
Board notes that prior to November 1967, audiometric results in 
service department records were reported in standards set forth 
by the American Standards Association (ASA). Those are the 
figures on the left in each column and are not in parentheses. 
 Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

During the Veteran's June 1966 enlistment examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
15 (20)
LEFT
5 (20)
5 (15)
0 (10)
15 (25)
35 (40)

The Veteran underwent a separation examination in July 1970.  
Puretone thresholds were not recorded.  The Veteran scored 15/15 
on spoken voice and whispered voice testing.

The Veteran underwent a general VA examination in May 1971, 
during which he complained of hearing loss.  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
NR
65
LEFT
0
0
5
NR
65

The Veteran underwent another enlistment examination in July 1973 
prior to the start of his second period of active service.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
NR
65
LEFT
15
10
10
NR
65

The Veteran complained of hearing loss in July 1975 secondary to 
jet blasts.

As of January 1976, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
40
70
LEFT
25
20
20
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

Private treatment records dated March 1984 indicate bilateral 
high frequency hearing loss.

Additional records dated May 1994 show the Veteran reported 
exposure to jet engine noise and 5 inch guns during service.  He 
also engaged in recreational shooting, but utilized hearing 
protection.

In December 1994, the Veteran was diagnosed with normal hearing 
at 125 Hz to 2000 Hz bilaterally.  Above 2000 Hz, hearing dropped 
in a steep precipitous pattern to a severe sensorineural hearing 
loss at 3000 Hz and 4000 Hz.  There was some recovery to a mild 
to moderate loss at 8000 Hz to 12000 Hz.

Additional records dated 2001, 2005, and 2006 reflect continued 
treatment for hearing loss.

The Veteran was afforded a VA examination in March 2007.  He 
reported noise exposure to jet aircraft, aircraft carrier, and 5 
inch gun noise in service.  After service, he had exposure to 
power tools and a chainsaw.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
65
70
LEFT
10
15
50
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
Veteran was diagnosed with bilateral moderately severe high 
frequency sensorineural hearing loss.  However, the examiner 
concluded that hearing loss was less likely than not the result 
of military service because hearing loss existed at the time of 
enlistment and showed no significant change during service.

Based on the evidence of record, the Board finds that service 
connection for right ear hearing loss is warranted.  The record 
establishes that the Veteran has a current right ear hearing loss 
disability.  Moreover, while the March 2007 VA examiner indicated 
that hearing loss was not related to service, the Board does not 
find this opinion to be probative.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993) (credibility and weight to be attached 
to medical opinions is within the province of the Board).  
Specifically, the examiner in this case indicated that hearing 
loss existed at enlistment.  As discussed below in the REMAND 
section, this holds true only for the Veteran's left ear.  At the 
time of his June 1966 enlistment examination, right ear hearing 
was considered normal.  See 38 C.F.R. § 3.385; see also Hensley, 
supra.  Moreover, the examiner indicated that review of the 
claims file showed no significant change in hearing during the 
Veteran's service.   It is unclear which period of service the 
examiner is referencing, or whether he is referencing both.  In 
either case, the Board notes that the Veteran's 1970 separation 
examination did not record puretone thresholds, and that a VA 
examination conducted within one year of the Veteran's discharge 
from his initial period of service showed right ear hearing loss 
for VA purposes.

The Veteran entered service in 1966 with normal hearing in his 
right ear.  In May 1971, within one year of his discharge, he 
complained of and was diagnosed with hearing loss.  A veteran is 
not limited to contemporaneous evidence to establish that a 
disease or injury was incurred during service.  When a disease is 
diagnosed after service, inservice incurrence can be established 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's policy 
to administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. § 
3.303(a).  In this case, the totality of the evidence, 
particularly the proximity in time between the Veteran's 
discharge and the diagnosis of his right ear hearing loss, and 
with consideration to the lack of puretone threshold measurements 
at separation in 1970, indicates that the Veteran's right ear 
hearing loss was incurred in his initial period of active 
service.  Therefore, service connection for right ear hearing 
loss is warranted.




ORDER

Service connection for right ear hearing loss is granted.


REMAND

With respect to the Veteran's claim for service connection for 
left ear hearing loss, the Board finds that additional 
development is necessary.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id. at (b)(1).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

During the Veteran's June 1966 enlistment examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
15 (20)
LEFT
5 (20)
5 (15)
0 (10)
15 (25)
35 (40)

Under the standards set out above in 38 C.F.R. § 3.385 and 
Hensley, this examination indicates that the Veteran had left ear 
hearing loss at the time of his initial enlistment in service.

The Veteran's July 1970 separation examination did not include 
puretone thresholds.  However, during the Veteran's May 1971 VA 
examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
NR
65
LEFT
0
0
5
NR
65

The Board notes that the Veteran's hearing threshold in the 4000 
Hz range increased from 40 to 65 between the time of his 
enlistment and less than one year after his discharge.

During his second period of service, he complained of left ear 
hearing loss in November 1975 and was diagnosed with a ruptured 
tympanic membrane in his left ear.  A follow-up visit in December 
1975 revealed otitis media due to a bullous lesion on the 
tympanic membrane.  In January 1975, the Veteran again complained 
of hearing loss, though the treating physician noted that the 
Veteran's hearing was unchanged since 1973.  Nonetheless, he was 
issued noise protection.

The Veteran was afforded a VA examination in March 2007.  While 
the examiner concluded that hearing loss existed at enlistment, 
no opinion was provided as to whether that hearing loss was 
aggravated by service, to include a ruptured tympanic membrane 
during his second period of service.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Therefore, the claim should be 
remanded to allow the examiner to provide a supplemental opinion 
addressing whether the Veteran's pre-existing left ear hearing 
loss was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the May 2007 VA 
examination.  Upon review, he should provide 
a supplemental opinion as to whether it is at 
least as likely as not that the Veteran's 
pre-existing left ear hearing loss, noted on 
examination in June 1966, was aggravated 
beyond its normal progression by one or both 
of his active service periods.  The examiner 
should review the entire record, including 
the Veteran's service treatment records for 
both of his periods of active service, and 
provide a complete rationale for all opinions 
offered.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or 
because of some other reason.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine whether the 
Veteran's left ear hearing loss was 
aggravated by service.  All indicated tests 
and studies should be accomplished, and the 
examiner should comply with the instructions 
above, to include an opinion as to whether it 
is at least as likely as not that the 
Veteran's pre-existing left ear hearing loss 
was aggravated by one or both of his periods 
of service.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


